Citation Nr: 0504805	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  03-09 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for non-
Hodgkin's lymphoma.

2.  Entitlement to an increased (compensable) evaluation for 
a scar on the medial aspect of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to June 
1966, with service in the Republic of Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in July 1997 and September 2002 by the 
Fargo, North Dakota, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The Board notes that a rating decision in January 1997 denied 
entitlement to service connection for non-Hodgkin's lymphoma.  
The record reveals that the veteran filed a timely notice of 
disagreement in December 1997 and a statement of the case was 
furnished in January 1998.  However, the veteran did not file 
a timely substantive appeal and, consequently, the January 
1997 rating decision became final.  See 38 U.S.C.A. § 7105 
(West 2002).  In September 2001 and thereafter, the veteran 
submitted additional evidence in an attempt to reopen his 
claim.  The RO found that the additional evidence was not new 
and material, and the current appeal on that issue ensued.  

The issue of entitlement to a compensable evaluation for a 
scar on the medial aspect of the left knee is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.

FINDINGS OF FACT

1.  The basis of the January 1997 denial of entitlement to 
service connection for non-Hodgkin's lymphoma was that there 
was no medical evidence of a diagnosis of non-Hodgkin's 
lymphoma.

2.  The additional evidence received since January 1997 does 
not include medical evidence of a diagnosis of non-Hodgkin's 
lymphoma.


CONCLUSION OF LAW

The additional evidence received since a prior final denial 
of a claim of entitlement to service connection for non-
Hodgkin's lymphoma is not new and material, and the claim is 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.    

VCAA notice letters in July and August 2002 notified the 
veteran of the evidence needed to reopen his claim for 
service connection for non-Hodgkin's lymphoma and informed 
him of the evidence VA had obtained and the evidence which he 
should identify or submit in support of his attempt to reopen 
the claim.  The RO's August 2002 letter requested that the 
veteran submit medical evidence showing a current diagnosis 
of claimed non-Hodgkin's lymphoma.  A statement of the case 
furnished by the RO to the veteran in February 2003 set forth 
38 C.F.R. § 3.156, new and material evidence, and 38 C.F.R. 
§ 3.159, VA assistance in developing claims, and advised the 
veteran of the reasons and bases for the decision not to 
reopen his claim.

The RO's letters to the veteran and the statement of the case 
satisfied the first three elements of notice discussed in 
Pelegrini II.  Although the RO did not explicitly request 
that the veteran provide any evidence in his possession he 
thought was relevant to his claim, it did, as noted above, 
advise him that it was his responsibility to submit new and 
material evidence to reopen his claim for service connection 
for non-Hodgkin's lymphoma such that any deficiency in the 
wording of the notice was a harmless error.  The Board also 
finds that any error in not providing a single notice to the 
appellant covering all content requirements would be harmless 
and non-prejudicial, in that the veteran has not identified 
any pertinent records to be obtained by VA.  In light of the 
foregoing, the Board concludes that the veteran was afforded 
adequate notice specific to the issue of whether new and 
material evidence has been received to reopen a claim 
entitlement to service connection for non-Hodgkin's lymphoma.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

With regard to issue of whether new and material evidence has 
been received to reopen a claim of entitlement to service 
connection for non-Hodgkin's lymphoma, VA has fulfilled the 
duty to assist pursuant to the VCAA.  The veteran and his 
representative have not identified any existing additional 
evidence which might be relevant to the issue on appeal.  In 
this regard, in September 2002, the veteran stated that he 
had provided all of the information available to him and that 
he had nothing which he wanted to add to his claim.  The 
Board, therefore, finds that further assistance is not 
required and the issue of whether new and material evidence 
has been received to reopen a claim of entitlement to service 
connection for non-Hodgkin's lymphoma is ready for appellate 
review.

II. Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 2002) 
38 C.F.R. § 3.303 (2004).  

Applicable laws regulations provide that, if a veteran was 
exposed to a herbicide agent during active service, certain 
diseases shall be service connected, if the requirements of 
38 C.F.R. § 3.307(a)(6) are met, even though there is no 
record of such disease during service.  The listed diseases 
are: chloracne or other acneform disease consistent with 
chloracne; Type 2 diabetes; Hodgkin's disease; chronic 
lymphocytic leukemia; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers; and 
soft-tissue sarcoma.  38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. § 3.309(e) (2004).  38 C.F.R. § 3.307(a)(6)(iii) 
provides that a veteran who served in the Republic of Vietnam 
from January 1962 to May 1975 shall be presumed to have been 
exposed during such service to a herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during service.

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The law provides that, except as provided in § 5108, when a 
claim is disallowed by an agency of original jurisdiction, 
the claim may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7105 (West 2002).  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).

When a veteran seeks to reopen a final decision based on new 
and material evidence, a sequential analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-15 1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Then, the merits of the claim may 
be evaluated, after ensuring that the duty to assist has been 
met.

III. Factual Background and Analysis

The evidence of record at the time of the prior final denial 
of service connection for non-Hodgkin's lymphoma in January 
1997 included the veteran's service medical records, VA 
treatment records dated from 1983 through 1996, and records 
of a private hospital dated in September 1974.

The service medical records and the VA treatment records were 
negative for a diagnosis of non-Hodgkin's lymphoma.  

The private hospital records showed that in September 1974 
the veteran had a history of infected sweat glands in both 
axillas.  He had had recurrent infections in the sweat glands 
with foul-smelling discharge and chronic inflammatory changes 
of the skin around an incisional scar from previous surgery.  
An examination showed a rather deeply retracted large 
transverse scar over the right axilla with multiple foci of 
infected glands showing a malodorous discharge of pus.  The 
veteran underwent the surgical procedure of dissection and 
removal of scarring and of infected deep-seated sweat glands 
and reconstruction of the excised skin area.

The basis of the denial of service connection for non-
Hodgkin's lymphoma in January 1997 was that there was no 
medical evidence of a diagnosis of such disease either in 
service or since service.

The additional evidence added to the record since January 
1997 includes a statement by a private physician, lay 
statements, and a statement by the veteran.

In an August 2001 statement, the private physician stated 
that, in August 1966 (approximately two months after the 
veteran's separation from service), he drained an abscess in 
the veteran's right axilla (armpit).

Four lay statements were submitted which were to the effect 
that the veteran had a boil in his armpit drained in 1966 and 
that he later continued to have boils and other skin problems 
for which he had additional surgery.

In a June 2002 statement, the veteran stated that he had had 
"lymphomas" removed from under his arms and from his groin 
area.  He asked, "How can I prove cancer to my lymphoma 
glands when they no longer exist?"  He stated that the 
glands were removed in 1973/1974.

The Board notes that the veteran is apparently under the 
impression that the surgical procedure which he underwent at 
a private hospital in September 1974 was treatment for a 
disease of the lymph glands.  However, the hospital record 
shows that the surgical treatment was for infected sweat 
glands and not for any disease of the lymph glands.  None of 
the medical evidence of record shows a diagnosis of any type 
of lymphoma.  The Board finds that the additional evidence, 
while new, is not probative as to the basis of the prior 
final denial of service connection for non-Hodgkin's 
lymphoma, because none of the additional evidence shows a 
diagnosis of non-Hodgkin's lymphoma.  For that reason, the 
additional evidence is not material, and the claim for 
service connection for non-Hodgkin's lymphoma is not 
reopened.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2004); Rabideau, supra.

ORDER

New and material evidence not having been received to reopen 
a claim of entitlement to service connection for non-
Hodgkin's lymphoma, the appeal on that issue is denied.

REMAND

A review of the record demonstrates that, with regard to the 
issue of entitlement to a compensable evaluation for a scar 
on the medial aspect of the left knee, the RO did not fulfill 
the duty to notify the veteran pursuant to the VCAA and its 
implementing regulations.  Further notification is thus 
indicated, and the case will be remanded for that purpose.

Accordingly, this case is REMANDED to the AMC for the 
following:

1. The AMC should send the veteran a 
letter which complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159.  The AMC 
should specifically advise the veteran of 
the nature of evidence necessary to 
substantiate his claim for a compensable 
evaluation for a scar on the medial 
aspect of the left knee, what evidence, 
if any, VA will request on his behalf, 
and what evidence he is requested to 
provide.  The AMC should also request the 
veteran to submit any evidence in his 
possession that is potentially probative 
of his claim.  

2.  The AMC should take appropriate steps 
to obtain any pertinent evidence and 
information identified but not provided 
by the veteran.  If the AMC is unable to 
obtain any pertinent evidence identified 
by the veteran, it should so inform the 
veteran and request him to submit the 
outstanding evidence.  

3.  Then, the AMC should re-adjudicate 
the veteran's claim on appeal based on 
consideration of the entire evidence of 
record.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and afforded the 
appropriate period of time to respond.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter which the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


